Case: 12-11785     Date Filed: 01/03/2013   Page: 1 of 4

                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-11785
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:11-cv-00102-LGW-JEG

OLIVIA MONROE,

                                                                Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                              Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________
                               (January 3, 2013)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Olivia Monroe, through counsel, appeals the district court’s order affirming

the Commissioner of Social Security’s (the “Commissioner”) denial of her

application for supplemental security income. On appeal, Monroe argues that
               Case: 12-11785     Date Filed: 01/03/2013     Page: 2 of 4

substantial evidence did not support the Administrative Law Judge’s (“ALJ”)

determination that Monroe did not meet the criteria of Listing 12.05(C), which

concerns mental retardation and would support her claim.

      We review a Commissioner’s decision to determine whether it is supported

by substantial evidence and whether the proper legal standards were applied.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). The

Social Security Regulations outline a five-step sequential process used to

determine whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). Under the

first step, the claimant has the burden to show that she is not currently engaged in

substantial gainful activity. Id. § 404.1520(b). Monroe meets this requirement.

Next, she must show that she has a severe impairment. Id. § 404.1520(c). Monroe

has severe impairments, however, she must still then either show that the

impairment meets or equals the criteria contained in one of the Listings of

Impairments. Id. § 404.1520(d), or show that the impairment prevents her from

performing her past relevant work. Id. § 404.1520(e), (f). If she shows that the

impairment meets or equals the criteria contained in one of the Listings of

Impairments, the inquiry ends and she is entitled to benefits. If her impairment

does not meet the Listing criteria, she can still recover benefits if she is able to

show that she cannot perform her past relevant work.




                                            2
              Case: 12-11785      Date Filed: 01/03/2013   Page: 3 of 4

      In this case, we conclude that her impairment meets the Listing of

Impairments for mental retardation. Dr. Muller, an examining physician,

determined that on the Wechsler Adult Intelligence Scale, 3rd Edition

(“WAIS-III”), Monroe “obtained a Full Scale IQ of 51, which suggests she is

currently functioning in the Mild Range of Mental Retardation.” (Id.). Dr. Muller

noted that Monroe scored a Verbal IQ of 59, a Performance IQ of 51, and a Full

Scale IQ of 51, all of which were in the mild range of mental retardation. (Id.

at 321). Dr. Muller summarized that Monroe was functioning in the mild range of

mental retardation, showed academic achievement at approximately the third grade

level, and exhibited symptoms of depression. (Id.). Dr. Muller stated that Monroe

was “functionally as well as intellectually retarded. Ms. Monroe dropped out [of]

special education classes in the eighth grade and then depended on others for

support in basic living ever since.” (Id.).

      Listing 12.05 “contains an introductory paragraph with the diagnostic

description for mental retardation.” 20 C.F.R. Pt. 404, Subpt. P, App. 1

§ 12.00(A). The impairment must satisfy the diagnostic description in the

introductory paragraph and any one of the four sets of criteria described in section

12.05 to meet the Listing’s requirements. Id.

      Listing 12.05, “Mental retardation,” provides,

      Mental retardation refers to significantly subaverage general
      intellectual functioning with deficits in adaptive functioning initially
                                              3
              Case: 12-11785     Date Filed: 01/03/2013   Page: 4 of 4

      manifested during the developmental period; i.e., the evidence
      demonstrates or supports onset of the impairment before age 22.

      The required level of severity for this disorder is met when the
      requirements in A, B, C, or D are satisfied.

20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.05. Listing 12.05(C) requires a “valid

verbal, performance, or full scale IQ of 60 through 70 and a physical or other

mental impairment imposing an additional and significant work-related limitation

of function.” Id. § 12.05(C). “Generally, a claimant meets the criteria for

presumptive disability under section 12.05(C) when the claimant presents a valid

I.Q. score of 60 to 70 inclusive, and evidence of an additional mental or physical

impairment that has more than ‘minimal effect’ on the claimant’s ability to

perform basic work activities.” Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir.

1992). We have held that “a claimant need not present evidence that she

manifested deficits in adaptive functioning prior to the age twenty-two, when she

presented evidence of low IQ test results after the age of twenty-two.” Hodges v.

Barnhart, 276 F.3d 1265, 1266 (11th Cir. 2001).

      On this record, we find that because she met the criteria of Listing 12.05(C),

her application for supplemental security income, should have been granted.

      VACATED AND REMANDED.




                                         4